DETAILED ACTION
Reasons for Allowance
Claims 1, 9-11, 13-14, and 16-18 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments pertaining to the rejection of claims 1 and 11 under 35 USC 101 have been fully considered and are persuasive. The claims are integrated into a practical application of PET imaging. Therefore, the claims are subject matter eligible and the rejection under 35 USC 101 has been withdrawn.
Claims 1 and 11 recite “a correction value as a function of a ratio of a value representing the second set of at least one intensity value to an average liver standard uptake value (SUV) for a population of patients”. This is not reasonably taught by the prior art. Shiono teaches a correction value based on the second set of at least one intensity value, but does not teach an average SUV for a population of patients. While Boktor teaches determining a reference range for mean liver value, Boktor does not teach determining a correction value using the mean patient liver SUV. Therefore, the claims 1 and 11 are non-obvious over the prior art and are allowable. Dependent claims 9-10, 13-14, and 16-18 necessarily contain all the allowable features of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793